19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59 Main Document
                                                 Pg 1 of 19
                                                            HEARING DATE: December 8, 2020
                                                            HEARING TIME: 10:00 A.M.


TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza, as Chapter 11 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
smarkowitz@tarterkrinsky.com
Deborah J. Piazza, Esq.
dpiazza@tarterkrinsky.com
Jill Makower, Esq.
jmakower@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 11
BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES, INC.                                     Case No. 19-12447 (SMB)
aka Bronx Miracle Gospel Tabernacle, Inc.

                                   Debtor.
---------------------------------------------------------------x

          CHAPTER 11 TRUSTEE’S REPLY TO DEBTOR’S OPPOSITION TO (I)
          TRUSTEE’S OMNIBUS OBJECTION TO SCHEDULED CLAIMS AND
               (II) TRUSTEE’S OBJECTIONS TO CLAIM NOS. 4 AND 6

TO:      THE HONORABLE STUART M. BERNSTEIN
         UNITED STATES BANKRUPTCY JUDGE

         Deborah J. Piazza, chapter 11 trustee (the “Trustee”) of the estate of Bronx Miracle

Gospel Tabernacle Word of Faith Ministries, Inc. aka Bronx Miracle Gospel Tabernacle, Inc.,

the above-captioned debtor (the “Debtor”), by her counsel, Tarter Krinsky & Drogin LLP,

hereby submits this Reply to (i) the Affirmation in support of the Claims of the Parishioners and

Creditors [ECF No. 159] (the “Dahiya Aff.”); and (ii) the Affidavit in Support of the Claims And

Against the Operating Trustee [ECF No. 155] (the “Rev. Thompson Aff.”), and in further

support of (a) the Trustee’s omnibus objection to scheduled claims (the “Omnibus Objection”)



{Client/086324/1/02245448.DOCX;3 }
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59                    Main Document
                                                 Pg 2 of 19



[ECF No. 134], (b) the Trustee’s objection to Claim No. 4 filed by Maxine Hall (“Hall”) [ECF

No. 135] and (c) the Trustee’s objection to Claim No. 6 filed by Erold Williams [ECF No. 136],

and respectfully sets forth and represents:

                                      PRELIMINARY STATEMENT

         1.        In response to the Trustee’s Omnibus Objection to the Individual Scheduled

Claims1 (i.e. the scheduled claims of various individuals listed in the Debtor’s original Schedule

E/F), the Debtor has filed the Dahiya Aff. and the Rev. Thompson Aff., and the Debtor has

prepared and filed, almost a year and a half after the Petition Date, an amended schedule of its

unsecured debts (“Amended Schedule E/F”). As set forth below, the Debtor has no standing to

oppose the Trustee’s claim objections, and none of the holders of the Individual Scheduled

Claims (except Hall) has opposed the Trustee’s objections to their claims. Further, Mr. Dahiya

represents the Debtor - - he does not purport to represent any of the creditors in this Chapter 11

case.2

         2.        The Debtor filed its Amended Schedule E/F in a bad faith attempt to thwart the

Omnibus Objection and to benefit Rev. Thompson, Rev. Thompson’s entities, and Minister

Jeanette Brown. Indeed, the original Schedule E/F listed Rev. Thompson with an allowed claim

of $30,000, and listed Rev. Brown’s entities (829 Holding Corp. and Kyesss Corp.) as having no

allowed claims.3 However, the Amended Schedule E/F, signed solely by Rev. Thompson, gave

Rev. Thompson, 829 Holding Corp. and Kyesss Corp. allowed claims totaling over $3 million.

Additionally, Min. Brown’s claim, which was originally scheduled at $27,000, was increased to

1
  Capitalized terms not defined herein shall have the meanings given in the Omnibus Objection.
2
  It is notable, however, that Mr. Dahiya has filed papers in the U.S. District Court for the Southern District of New
York, Index No. 20-cv-7416 (AJN) and the Second Circuit Court of Appeals, Index No. 20-3313 purporting to
represent the Debtor as well as numerous members of the Debtor’s church (some of whom are creditors in the
Debtor’s Chapter 11 Case). The Trustee is unaware as to whether any members of the Debtor’s church ever retained
Mr. Dahiya.
3
  The scheduled claims of 829 Holding Corp. and Kyesss Corp. (each in the amount of $1.4 million) were listed in
the original Schedule E/F as disputed and contingent.


{Client/086324/1/02245448.DOCX;3 }                        2
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59      Main Document
                                                 Pg 3 of 19



$195,000 in the Amended Schedule E/F. The Amended Schedule E/F did not increase the

amounts of any other creditors’ claims. The Amended Schedule E/F substantially prejudices all

general unsecured creditors other than the Debtor’s insiders (i.e. Rev. Thompson, his entities and

Min. Brown), because the non-insider claims are now dwarfed by the increased claims of Rev.

Thompson, his entities and Min. Brown, and any distributions the non-insider creditors will

receive in this case will be very substantially diminished if the Amended Schedules are allowed

to stand.

         3.        The Amended Schedule E/F added a description of the alleged basis of the

Individual Scheduled Claims (e.g. alleged loans or services provided to the Debtor). However,

no proof of any of the Individual Scheduled Claims has been shown.

         4.        As demonstrated below, the Debtor’s opposition to the Omnibus Objection should

be overruled, the Omnibus Objection should be granted, and the Amended Schedule E/F, filed in

bad faith and to the prejudice of non-insider creditors, should be disallowed and stricken.

         5.        As further demonstrated below, Claims Nos. 4 and 6 should also be expunged.

                                           RELEVANT FACTS

         6.        On August 12, 2019, the Debtor filed its Schedules of Assets and Liabilities (the

“Original Schedules”), including schedules of all of its known creditors, listing the amounts and

priorities of the claims of its alleged creditors. (A copy of the Debtor’s Original Schedule E/F is

annexed to the Trustee’s Omnibus Objection as Exhibit 1).

         7.        On October 30, 2020, the Trustee filed her Omnibus Objection objecting to the

Individual Scheduled Claims because the Debtor’s original Schedule E/F stated no basis for any

of the Individual Scheduled Claims, and upon information and belief, none exists. Responses to

the Omnibus Objection were due on December 1, 2020.




{Client/086324/1/02245448.DOCX;3 }                  3
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59       Main Document
                                                 Pg 4 of 19



         8.        On November 30, 2020, the Debtor filed a letter with the Court [ECF No. 151]

seeking, inter alia, an adjournment of the December 8, 2020 hearing on the Trustee’s Omnibus

Objection.

         9.        On November 30, 2020, the Trustee filed a letter in opposition to the Debtor’s

request for an adjournment of the December 8, 2020 hearings. [ECF No. 152]

         10.       On December 1, 2020, the Court entered a Memorandum Endorsed Order stating:

                        In Light Of The Trustees Objection, Counsel Must Request An
                        Adjournment At The Hearing Bearing In Mind That He Should Be
                        Prepared To Go Forward At That Time If His Request Is Denied. In
                        Addition, If Counsel Is Representing Any Creditors In Addition To
                        The Debtor, He Must File A Notice Of Appearance Identifying Who
                        He Represents.

[ECF No. 153].

         11.       The Debtor’s counsel, Mr. Dahiya, did not file a notice of appearance on behalf of

any creditors.

         12.       None of the holders of the Individual Scheduled Claims filed a response to the

Omnibus Objection.

         13.       The Debtor has opposed the Omnibus Objection as well as the Trustee’s

objections to claim nos. 4 and 6, by filing the Dahiya Aff. and Rev. Thompson Aff. As

discussed below, the Debtor lacks standing to oppose the Trustee’s claim objections.

         14.       The Debtor has also responded to the Trustee’s Omnibus Objection by filing its

Amended Schedule E/F on December 1, 2020, almost a year and a half after the Petition Date.

(A copy of the Debtor’s Amended Schedule E/F is annexed hereto as Exhibit “A”).

         15.       The Amended Schedule E/F, signed solely by Rev. Thompson, manipulated the

scheduled claims for the benefit of Rev. Thompson, Rev. Thompson’s affiliates and Min.

Jeanette Brown, to the prejudice of the other unsecured creditors in this case. This manipulation



{Client/086324/1/02245448.DOCX;3 }                  4
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59                  Main Document
                                                 Pg 5 of 19



was carried out in at least five ways. First, Amended Schedule E/F changed the scheduled

claims of two of Rev. Thompson’s entities (829 Holding Corp. and Kyesss Corp.) from

disallowed (contingent and disputed) claims to allowed claims. 829 Holding Corp. and Kyesss

Corp. do not hold valid claims against the Debtor and no evidence of any claims allegedly held

by those entities was ever produced in response to Newell’s document requests.4 By causing

Original Schedule E/F to be amended to provide that 829 Holding Corp. and Kyesss Corp. have a

total of $3 million in allowed claims (an increase from $0 in allowed claims to $3 million in

allowed claims), Rev. Thompson acted in bad faith and may also have acted fraudulently.

         16.       Second, in Amended Schedule E/F, Kyesss Corp.’s claim was increased from

$1.4 million to $1.6 million.

         17.       Third, in Amended Schedule E/F, Rev. Thompson’s scheduled claim was

increased from $30,000 to $224,000.

         18.       Fourth, in Amended Schedule E/F, the date debt incurred portion of Rev.

Thompson’s claim was changed from 2008 to “2014 until the Petition date”, presumably to

insulate Rev. Thompson from the Trustee’s statute of limitations argument.

         19.       Fifth, Amended Schedule E/F increased Min. Brown’s scheduled claim from

$27,000 to $195,200.

         20.       The Amended Schedule E/F gives Rev. Thompson (who was the Debtor’s

president) and his entities allowed general unsecured claims totaling $3,224,000 (829 Holding

Corp. - $1.4 million; Kyesss Corp. - $1.6 million; and Reverend Thompson - $224,000) and

gives Min. Brown (who was an officer of the Debtor) a claim of $195,200, to the detriment of all




4
  See Newell Funding LLC’s motion for the appointment of a Chapter 11 trustee or an order lifting the automatic
stay (ECF No. 39), para 41, n.2.


{Client/086324/1/02245448.DOCX;3 }                      5
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59      Main Document
                                                 Pg 6 of 19



other Individual Scheduled Claims. Thus, the Debtor, by amending Schedule E/F, unfairly

benefited the Debtor’s insiders, to the prejudice of the other creditors.

          21.      The Amended Schedule E/F also deleted numerous creditors who were listed on

the original Schedule E/F (including Marcia & Fred Campbell, Cleveland Barnes, William S.

Wright, Nadine McDonald, Susan Moore, Icymay Thomas, Tracey-Ann Moore, Winsome

Rainford, and Sharon & Steve Burton), thereby disallowing those creditors’ previously allowed

claims.

          22.      Based on the above, the Debtor filed its Amended Schedule E/F in bad faith, and

was prejudicial to non-insider creditors, whose scheduled general unsecured claims are now

dwarfed by the insider claims of Rev. Thompson, his entities and Min. Brown. If the Amended

Schedule E/F is not disallowed, the holders of non-insider Individual Scheduled Claims will

likely receive, at best, a tiny distribution in this case.

    I.          THE DEBTOR’S AMENDED SCHEDULE E/F SHOULD BE DISALLOWED

          23.      Bankruptcy Rule 1009(a) provides that “[a] voluntary petition, list, schedule, or

statement may be amended by the debtor as a matter of course at any time before the case is

closed.” Fed. R. Bankr.P. 1009(a).          “Although Bankruptcy Rule 1009 gives the debtor an

absolute right to amend a voluntary petition, list, schedule or statement at any time before the

case is closed, the Court has discretion to reject a debtor's amendment when ‘the facts and

circumstances presented indicate that the amendment was filed in bad faith, fraudulent or

prejudicial.’” In re Raggie, 389 B.R. 309, 312–14 (Bankr. E.D.N.Y. 2008)(quoting In re

Nye, 250 B.R. 46, 48 (Bankr.W.D.N.Y.2000). That is the case here. The Debtor, through Rev.

Thompson, filed the Amended Schedule E/F in bad faith, to the prejudice of many other creditors




{Client/086324/1/02245448.DOCX;3 }                   6
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59      Main Document
                                                 Pg 7 of 19



including the holders of all Individual Scheduled Claims other than Rev. Thompson and Min.

Brown.

         24.       A number of courts have denied the debtor a right to amend its schedules if the

facts and circumstances presented indicate that the amendment was filed in bad faith, fraudulent

or prejudicial. See, e.g. Matter of Eldridge, 15 B.R. 594, 595 (Bankr. S.D.N.Y. 1981)(“The

debtors did not attempt to amend their exemptions until after the trustee successfully contracted

to sell their Florida house. To permit untimely amendments after the trustee has taken action in

the best interests of the estate would simply frustrate the distribution scheme contemplated under

the Bankruptcy Code which encourages trustees to act diligently and expeditiously.”); In re

Romano, 378 B.R. 454, 467–68 (Bankr. E.D. Pa. 2007) (prejudice warranting denial of the right

to amend a debtor's schedules may arise where “the trustee may be understood to have acted in

reliance upon the debtor's initial schedules, and having taken such actions may be prejudiced if

the amendments were allowed.”); In re Santoro, 3 B.R. 210, 212 (Bankr.E.D.N.Y.1980) (debtors

were denied the right to amend exemptions after the trustee had sold the property at issue); In re

Shaffer, 92 B.R. 632, 634–36 (Bankr. E.D. Pa. 1988)(denying debtor’s attempt to amend

schedule of exemptions after sale of the debtor’s property as the amendment would “dramatically

change the distribution of the sale proceeds to the creditors” and unfairly prejudice creditors); In

re Hardage, 69 B.R. 681, 684–85 (Bankr.N.D.Tex.1987) (debtor attempted to claim crops as

exemption after they had been sold by the trustee); In re Houck, 9 B.R. 460, 463–64

(Bankr.E.D.Mich.1981) (debtors attempted to claim exemptions on bonds after they had

delivered them to the trustee); See also Payne v. Wood, 775 F.2d 202, 205 (7th

Cir.1985) (permission to amend exemptions said to be “most unlikely” to be permitted where

debtors found to be improperly manipulating exemption claims).




{Client/086324/1/02245448.DOCX;3 }                  7
19-12447-smb           Doc 161        Filed 12/04/20 Entered 12/04/20 17:33:59             Main Document
                                                  Pg 8 of 19



         25.       The Debtor’s very belated amendment of its original Schedule E/F is also highly

prejudicial to the Debtor’s other creditors due to the Debtor’s inordinate delay in making these

amendments. Prejudice has been found to exist where, as here, a debtor exhibits “inordinate

delay” in amending bankruptcy schedules. See In re Reed, 1995 WL 227389 (9th Cir.1995)

(debtor might have been entitled to amend exemptions, but lost that entitlement by “plung[ing]

the bankruptcy estate into lengthy litigation,” and by not requesting his amendment in a

seasonable manner); Romano, 378 B.R. at 468–69 (prejudice would arise by permitting the

debtor to switch his exemption election from federal to state law after inordinate delay); In re

Jelinek, 97      B.R.     429,       432   (Bankr.N.D.Ill.1989);    In    re   Snow, 21   B.R.   598,   600

(Bankr.E.D.Cal.1982)(“To allow a debtor to amend his claim of exemptions at this late date

would clearly be inequitable and would hinder the diligent administration of the bankruptcy

estate by the Trustee. Because to allow the Debtor to amend his claim of exemptions at this late

date would have an adverse impact on creditors whose rights have attached to the assets of the

bankruptcy estate and because a late amendment to the Debtor's claim of exemptions would

hinder the diligent administration of the bankruptcy estate by the Trustee, the amendment is not

seasonable       and,      therefore,      not   allowed.”);   In    re    Brewer, 17     B.R.   186,   188

(Bankr.M.D.Tenn.), aff'd, 22 B.R. 983 (M.D.Tenn.1982)(“[a]t some point, the debtor's election

of either the state or federal exemptions must become irrevocable so as to avoid any unfair

prejudice to the trustee and unsecured creditors.”).

         26.       As set forth above, the Debtor filed the Amended Schedules in bad faith for the

benefit of the Debtor’s insiders and to the prejudice of Debtor’s various other creditors.

         27.       Based on the foregoing, the Amended Schedule E/F should be disallowed and

stricken.




{Client/086324/1/02245448.DOCX;3 }                      8
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59         Main Document
                                                 Pg 9 of 19



    II.         THE DEBTOR’S OPPOSITION TO THE TRUSTEE’S OMNIBUS
                OBJECTION SHOULD BE OVERRULED ON STANDING GROUNDS

          28.      The Trustee’s Omnibus Objection and the Trustee’s objections to Claim Nos. 4

and 6 (collectively, the “Trustee’s Claim Objections”) are against creditors of the Debtor. The

Debtor is not a party to the Trustee’s Claim Objections: it is neither the movant nor an adverse

party. Notwithstanding, the Debtor has sought to oppose the Trustee’s Claim Objections, without

establishing legal standing to do so.

          29.      The Debtor clearly has the burden of proof to establish its standing. Hirsch v.

Arthur Andersen & Co., 72 F.3d 1085, 1092 (2d Cir. 1995) (“The burden to establish standing

remains with the party claiming that standing exists”). The Debtor has failed to satisfy that

burden.

          30.      In filing its opposition, the Debtor is attempting to assert the rights of creditors

with scheduled claims against the Debtor. However, the “prudential standing rule ... normally

bars litigants from asserting the rights or legal interests of others in order to obtain relief from

injury to themselves.” Warth v. Seldin, 422 U.S. at 509, 95 S.Ct. 2197 (1975); Rajamin v.

Deutsche Bank Nat. Tr. Co., 757 F.3d 79, 86 (2d Cir. 2014).           “[T]he plaintiff generally must

assert his own legal rights and interests, and cannot rest his claim to relief on the legal rights or

interests of third parties.” Warth, 422 U.S. at 499; Rajamin, 757 F.3d at 86.

          31.      Moreover, Bankruptcy Code section 1109(b) is insufficient to confer standing

upon the Debtor to oppose the Trustee’s Claim Objections. Section 1109(b), which provides that

“[a] party in interest, including the debtor, the trustee [and] ... a creditor ..., may raise and may

appear and be heard on any issue in a case under [chapter 11],” does not afford a right to

intervene under Federal Rule of Civil Procedure 24(a)(1), even though such “parties in interest”

enjoy the general right to “monitor” the progress of the Chapter 11 case. See, e.g., Fuel Oil



{Client/086324/1/02245448.DOCX;3 }                  9
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59      Main Document
                                                Pg 10 of 19



Supply & Terminaling v. Gulf Oil Corp., 762 F.2d 1283, 1286-87 (5th Cir. 1985) (creditors'

committee possesses no statutory right to intervene, but must establish lack of adequate

representation); In re Charter, 50 B.R. 57, 62-64 (Bankr. W.D. Tex. 1985); In re Thompson, 965

F.2d 1136, 1142 (1st Cir. 1992).

         32.       Here, the Chapter 11 Trustee is in place, but it should be observed that debtors

and debtors-in-possession lack standing to assert or invoke the rights of non-debtor parties. See

e.g., In re Miller, 302 B.R. 705, 711 (10th Cir. BAP 2003) (“Debtor does not have standing to

assert the rights of MVD and the other individuals before the bankruptcy court”); In re Arrow

Transfer and Storage Co., 50 B.R. 726, 728 (E.D.Tenn 1985) (Chapter 11 debtor lacked standing

to enjoin IRS's enforcement of penalty against responsible person: “The facts of this case

indicate that the bankrupt is attempting to assert the rights of other parties who are not in

bankruptcy, and this court fails to see any basis for granting the bankrupt (debtor) standing to

assert its right to protect other parties.”); In re Bult, 108 B.R. 207, 210 (Bankr.E.D.Wis. 1989)

(neither §1107 nor §544 confers standing upon the debtor-in-possession to asserts the rights of

other parties to challenge foreclosure proceeding or invoke third-parties' due process grievances);

In re Evans Products Co., 65 B.R. 870 (S.D.Fla. 1986) (debtor corporations and official

committee of non-insiders of debtor corporations lacked standing to raise rights of creditors vis a

vis each other as challenge to confirmed reorganization plan).

         33.       Here, the Debtor's opposition purports to defend creditors’ claims. Since the

Debtor lacks standing to assert the rights of its creditors, the Debtor’s opposition to the Trustee’s

Claim Objections must be overruled.




{Client/086324/1/02245448.DOCX;3 }                 10
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59         Main Document
                                                Pg 11 of 19



    III.         THE INDIVIDUAL SCHEDULED CLAIMS SHOULD BE EXPUNGED

           34.     The holders of the Individual Scheduled Claims had an opportunity oppose the

Trustee’s objection to their scheduled claims and to provide any evidence of their scheduled

claims, but failed to do so.

           35.     The Trustee’s investigation of the Debtor’s financial affairs yielded no evidence

of any loans made to the Debtor by any person or entity other than Newell, and no basis for any

of the Individual Scheduled Claims. Nothing in the Debtor’s Amended Schedule E/F establishes

the validity of any of the Individual Scheduled Claims.

           36.     For the foregoing reasons, the Individual Scheduled Claims should be disallowed

and expunged.

    IV.          TRUSTEE’S REPLY RE: OBJECTION TO CLAIM NO. 4

           37.     Hall’s opposition to the Trustee’s objection to her filed claim (Claim No. 4) states

that Claim No. 4 was a $25,000 loan made by Hall to Rev. Thompson (not to the Debtor), which

Hall made to Rev. Thompson in March 2011, and which Rev. Thompson failed to repay her

despite many promises to do so. The Debtor’s Original Schedule E/F lists Hall as a creditor with

a $25,000 claim incurred in 2010. The Amended Schedule E/F states the Debtor owes Hall

$25,000 for a loan made to the church in 2010. There has been no assertion by either Hall or the

Debtor that there were any loan documents relating to Hall’s claim, and the Trustee believes

none exist.

           38.     Based on the evidence, the Trustee believes Hall made an oral loan to either the

Debtor or to Rev. Thompson. Unfortunately for Hall, however, Claim No. 4 is unenforceable




{Client/086324/1/02245448.DOCX;3 }                  11
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59            Main Document
                                                Pg 12 of 19



because it is barred by the applicable six year statute of limitations.5              A cause of action

against the recipient of a loan for repayment of a loan accrues immediately when the loan is

received, if the contract—be it oral or written—does not specify a term. Kharisma Jewelry, Inc.,

165 B.R. at 375-76 (“…the Loan was payable on demand and a cause of action against Debtor

accrued upon the date the funds were loaned...Therefore, upon the date of issuance of the Loan in

the case at bar, the statute of limitations began to run immediately and expired six years

later”)(citing N.Y.Civ.Prac.L. & R. § 213(2)). The six year period expired in March 2017, prior

to the Debtor’s first bankruptcy filing on May 22, 2017 (Case No. 17-11395-smb).

         39.       Since Claim No. 4 is barred by the statute of limitations, it must be expunged

pursuant to Bankruptcy Code section 502(b)(1).

    V.         TRUSTEE’S REPLY RE: OBJECTION TO CLAIM NO. 6

         40.       Erold Williams did not file a response to the Trustee’s objection to his $50,000

priority claim (Claim No. 6). Additionally, there is no evidence supporting this claim. Even if

Mr. Williams did extend a loan to the Debtor, he would not be entitled to a priority claim, and his

claim would likely be barred by the statute of limitations.

         41.       Based on the above, Claim No. 6 must be expunged.




5
  In New York, an action for enforcement of a contractual liability to return loaned funds must be commenced
within six years. See N.Y.Civ.Prac.L. & R. § 213(2); In re Kharisma Jewelry, Inc., 165 B.R. 371, 373 (Bankr.
E.D.N.Y. 1994).


{Client/086324/1/02245448.DOCX;3 }                  12
19-12447-smb           Doc 161       Filed 12/04/20 Entered 12/04/20 17:33:59      Main Document
                                                Pg 13 of 19



                                             CONCLUSION

         42.       Based on the above, the Debtor’s Amended Schedule E/F should be disallowed,

the Debtor’s opposition to the Trustee’s Omnibus Objection should be overruled, and the

Individual Scheduled Claims and Claim nos. 4 and 6 should be expunged.


Dated: New York, New York
       December 4, 2020
                                                 TARTER KRINSKY & DROGIN LLP
                                                 Counsel to Deborah J. Piazza, as Chapter 11 Trustee


                                             By: s/ Jill Makower
                                                 Scott S. Markowitz, Esq.
                                                 Deborah J. Piazza, Esq.
                                                 Jill Makower, Esq.
                                                 1350 Broadway, 11th Floor
                                                 New York, New York 10018
                                                 (212) 216-8000
                                                 smarkowitz@tarterkrinsky.com
                                                 dpiazza@tarterkrinsky.com
                                                 jmakower@tarterkrinsky.com




{Client/086324/1/02245448.DOCX;3 }                 13
19-12447-smb   Doc 161   Filed 12/04/20 Entered 12/04/20 17:33:59   Main Document
                                    Pg 14 of 19




                                 EXHIBIT A
              19-12447-smb
              19-12447-smb                    Doc
                                              Doc 161
                                                  154
                                                  154          Filed
                                                               Filed 12/04/20
                                                                     12/01/20
                                                                     12/01/20    Entered 12/04/20
                                                                                         12/01/20 17:33:59
                                                                                                  17:34:54                                       Main Document
                                                                          Pg
                                                                           Pg
                                                                           Pn 15
                                                                               8
                                                                               8 of
                                                                                  of12
                                                                                 of  19
                                                                                    1_2
Fill in this information to identify the case:

                         BRONX MIRACLE GOSPEL TABERNACLE WORD OF FAITH MINISTRIES,
 Debtor name            INC. aka Bronx Miracle Gosepl Tabernacle, In


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF NEW YORK


Case number (if known)                19-1 2447
                                                                                                                                                        Check if this is an
                                                                                                                                                        amended filing



Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule MB: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.


 Parti:           List All Creditors with PRIORITY Unsecured Claims


        1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).


              B No. Go to Part 2.
                 Yes. Go to line 2.


 Part 2:          List All Creditors with NONPRIORITY Unsecured Claims
         3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
               out and attach the Additional Page of Part 2.
                                                                                                                                                              Amount of claim


| 3.1         | Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $1,400,000.00
               829 Holding Corp                                                   D Contingent
               c/o Keith E. Thompson $ Mae                                        D Unliquidated
               2934 Pearsall Avenue                                                   Disputed
               Bronx, NY 10469
                                                                                  Basis forthe claim: This property 6 family was roped in by Newel
               Date(s) debt was incurred June 2009                                Funding as Borek declared the Church to be in default.. Borek had the
               Last 4 digits of account                                           829 Burke Avenue Bronx transferred to a new companvaround June
               number Property taken/Church Debt                                  2009. as the Church had defaulted. 829 Hold, corp valued 1.4m

                                                                                  Is the claim subject to offset? 'No D Yes

 3.2          I Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $6,000.00

               Clair & Gjersten                                                   D Contingent
               4 New King St. Ste 140                                                 Unliquidated
               White Plains, NY 10604                                             ® Disputed
               Date(s) debt was incurred 2016
                                                                                  Basis forthe claim: Legal fees demanded
               Last 4 digits of account number_
                                                                                  Is the claim subject to offset? H No D Yes

| 3.3         | Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $3,850.00

               Con Edison                                                             Contingent
               JAF Station Post Box 1702                                          CI Unliquidated
               New York, NY 10116                                                  B Disputed
               Date(s) debt was incurred 2019
                                                                                  Basis forthe claim: Electricity
               Last 4 digits of account number _
                                                                                  Is the claim subject to offset? B No D Yes




                                                                Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 1 of 5
 Official Form 206E/F

                                                                                                                 33685                                             Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com
                                          \
                                                  "V
          19-12447-smb
          19-12447-smb                    Doc
                                          Doc 161
                                              154
                                              154          Filed
                                                           Filed 12/04/20
                                                                 12/01/20
                                                                 12/01/20    Entered
                                                                             Entered 12/04/20
                                                                                     12/01/20
                                                                                     12/01/20 17:33:59
                                                                                              17:34:54                                      Main Document
                                                                      Pg
                                                                       Pg
                                                                       Pg 16
                                                                           9
                                                                           9 of
                                                                              of12
                                                                             of 19
                                                                                12
              BRONX MIRACLE GOSPEL TABERNACLE WORD OF
              FAITH MINISTRIES, INC. aka Bronx Miracle GosepI
 Debtor       Tabernacle, In                                                                          Case number (if known)            19-12447
              Name


| 3.4    | Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $20,000.00
          Cynthia Williams                                                    Contingent
          1045 E. 226th Street                                              D Unliquidated
          Bronx, NY 10466                                                     Disputed
          Date(s) debt was incurred 201 1 , 2017
                                                                            Basis for the claim: Long time church member. Loan provided to the
          Last 4 digits of account number Church Member                     Church for the repairs and administrative expenses. She also
                                                                            contributed to the legal fees for the Church.

                                                                            Is the claim subject to offset? ® No CI Yes

 3.5      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $50,000.00
           Erold Williams                                                    IH Contingent
           854 East 217 Street                                               CI Unliquidated
           Bronx, NY 10467                                                   CH Disputed
           Date(s) debt was incurred 2010. 2015.
                                                                            Basis for the claim: Loan provided by Mr. Williams for the Church for
           Last 4 digits of account number Church Member                    administrative expenses. The Church has continued to admit the
                                                                             liability and has been continuing to commit itself to makiinq
                                                                             payments, thus renewing the loan obliqaion.

                                                                             Is the claim subject to offset? ® No CI Yes

 3.6      | Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.         $25,000.00
           Franklyn Robinson                                                    Contingent
           3003 Wilson Avenue                                                   Unliquidated
           Bronx, NY 10469                                                   CI Disputed
           Date(s) debt was incurred 2016
                                                                             Basis for the claim: Mr. Robinson executed electrical work upgraded,
           Last 4 digits of account number _                                 carpentarv. Worked as a maintenance man until closure. For the
                                                                             labor, work performed, owed 25k.

                                                                             Is the claim subject to offset? ® No CI Yes

| 3.7     | Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $15,000.00
           Horace Hall                                                       CH Contingent
           85 Harper Ct.                                                     CI Unliquidated
           Bronx, NY 10466                                                   CI Disputed
           Date(s) debt was incurred 2014-2020                               Basis for the claim: Mr. Hall is the Church Plumber. He has been paid
           Last 4 digits of account                                          only partial payments for his work. He is owed at least 1 5.000 to
           number Church Member and Plumber                                  20,000. He changed the water and sewer pipes many a times-
                                                                             Installed all the bathrooms T51 after dismantling the old ones

                                                                             Is the claim subject to offset? ® No Q Yes

 | 3.8    | Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply      $1,600,000.00
           Kyesss Corp                                                       D Contingent
           Isl Keith E. Thompson                                             CI Unliquidated
           2934 Pearsall Avenue                                              C! Disputed
           Bronx, NY 10469
                                                                             Basis for the claim: Kyesss corp mixed use blda dceptivelv mortgaged to
           Date(s) debt was incurred 2008, June 2009                         grant Church purchase money. Two mortgages f$425k Churl plus
           Last 4 digits of account number Mortgages given                   S325k ch on march 18, 2008 and Borektook over the property worth
           for the Church                                                    1,6 million, church loan excuse to take over by Borek Newell

                                                                             is the claim subject to offset? H No O Yes




 Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 5

 Software Copyright (c) 1996-2020 Best Case,   - www.bestcase.cor                                                                                     Best Case Bankruptcy



                                                                            7
                                                          /
         19-12447-smb
         19-12447-smb                  Doc
                                       Doc 161
                                           154
                                           154             Filed
                                                           Filed 12/04/20
                                                                 12/01/20
                                                                 12/01/20   Entered 12/04/20
                                                                                    12/01/20 17:33:59
                                                                                             17:34:54                                       Main Document
                                                                      Pg
                                                                      Pg 17
                                                                          10
                                                                          10 of
                                                                             of 19
                                                                                12
                                                                                12
             BRONX MIRACLE GOSPEL TABERNACLE WORD OF
             FAITH MINISTRIES, INC. aka Bronx Miracle Gosepl
Debtor       Tabernacle, In                                                                           Case number (if known)           1 9-1 2447
             Name


3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,000.00
         Mr. Bernel Richardson                                              D Contingent
         4359 Furman Avenue Apt 3B                                            Unliquidated
         Bronx, NY 10466                                                    D Disputed
         Date(s) debt was incurred 2018-1 9                                 Basis for the claim: Payments for Church: Legal fees to Cardenas $2000
         Last 4 digits of account number_                                   (2019); Accountant (Glenn): $1000 (20181: Accountant (Husband)
                                                                            ($1000) Paid to the contractor (Mcdonald): $1250 (2019). Has assisted
                                                                            the Church for legal compliances, litigation, reviewing.

                                                                            Is the claim subject to offset? 'No D Yes

3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $10,000.00

          Ms. Annie Moore                                                   D Contingent
         2031 Strang AVenue                                                   Unliquidated
          Bronx, NY 10466                                                     Disputed
          Date(s) debt was incurred Since 2014                              Basis for the claim: Loans given towards the expenses of the Chuch
          Last 4 digits of account number Church Member                     inlcudinq repairs since 2014

                                                                            Is the claim subject to offset? ® No D Yes

| 3.11   | Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $25,000.00

          Ms. Carolyn Skinner                                               D Contingent
          218 Country Clud Dr.                                              Hi Unliquidated
          Florida                                                           D Disputed
          Florida, NY 10921
                                                                            Basis for the claim: Monies paid for the legal fees and other admin
          Date(s) debt was incurred 201 1                                   expenses of the Church. Promissory note etc. executed addendums
          Last 4 digits of account number _                                 added, renewed, the records are confiscated unlawfully by the
                                                                             Operating Trustee.

                                                                             Is the claim subject to offset? B No HI Yes

| 3.12   | Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $40,000.00

          Ms. Hermin Young                                                   CI Contingent
          642 East 222nd Street                                              D Unliquidated
          Bronx, NY 10467                                                    D Disputed
          Date(s) debt was incurred 2015 onwards, ongoing                    Basis for the claim: Loan for Church legal fees $15.000 to Gordon. Also
          basis until the closure of the Church                              she paid monies for repair, purchase materials, and admin expenses.
          Last 4 digits of account number Church
                                                                             Is the claim subject to offset? ® No CI Yes

 3.13    | Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $2,500.00

          Ms. Jean Weiss                                                     D Contingent
          928 Duncan Street                                                  CI Unliquidated
          Bronx, NY 10469                                                    Q Disputed
          Date(s) debt was incurred 201 8, 201 9                             Basis for the claim: Ms. Weiss purchased the Churches bathroom
          Last 4 digits of account number _                                  accessories, toilet seats. She had also used her credit card for the
                                                                             Church. Receipts in the Church files, improperly confiscated by the
                                                                             Operating Trustee.

                                                                             Is the claim subject to offset? H No CI Yes




                                                              Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 5
 Official Form 206 E/F
                                                                                                                                                      Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com




                                      /
          19-12447-smb
          19-12447-smb                  Doc
                                        Doc 161
                                            154
                                            154             Filed
                                                            Filed 12/04/20
                                                                  12/01/20
                                                                  12/01/20   Entered
                                                                             Entered 12/04/20
                                                                                     12/01/20
                                                                                     12/01/20 17:33:59
                                                                                              17:34:54                                        Main Document
                                                                       Pg
                                                                       Pg 18
                                                                           11
                                                                           11 of
                                                                              of 19
                                                                                 12
                                                                                 12
               BRONX MIRACLE GOSPEL TABERNACLE WORD OF
               FAITH MINISTRIES, INC. aka Bronx Miracle Gosepl
 Debtor       Tabernacle, In                                                                            Case number (if known)            19-12447
               Name


 3.14       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply             $195,200.00
            Ms. jeanette Brown                                                    Contingent
            15 South First Avenue                                                 Unliquidated
            No. 281                                                               Disputed
            Mount Vernon, NY 10550
                                                                               Basis for the claim: Ms. Brown package as an admin sec, since 2012:
            Date(s) debt was incurred Since 2012 until the
                                                                               $1500 for rent and $600 a week salary. Rent paid only $1200. 300x
            petition filing date
                                                                               12=3600 x 8 =28,800 rental arrears. Salary paid $200 a week balance
            Last 4 digits of account number_                                   $400 a week. 400x52=20,800 x 8 vears=1 66,400 salary.

                                                                               Is the claim subject to offset? B No D Yes

| 3.15    | Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $25,000.00
            Ms. Maxime Rose Hall                                               D Contingent
            2925 Mathew Aveue                                                  El Unliquidated
            Bronx, NY 10467                                                    El Disputed
            Date(s) debt was incurred 2010
                                                                               Basis for the claim: Ms. Hall is a nurse and former member. She loaned
            Last 4 digits of account number Church                             $25,000 to the Church. Church did receive $25.000 towards the
                                                                               expenses of the old Church.

                                                                               Is the claim subject to offset? ® No El Yes

 3.16    1 Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.              $10,000.00
            Ms. Princess Dubdad                                                IH Contingent
            1779 2nd Avenue Apte Se                                            D Unliquidated
            New York, NY 10128                                                 El Disputed
            Date(s) debt was incurred 2012                                     Basis for the claim: Ms. Dubdad loaned the Church, one time payment.
            Last 4 digits of account number Church                             Legal fees. To the best of memory of Sister Brown fSec. Chuch
                                                                               Adminl, there is a record reflecting the loan. However. Chuch records
                                                                               have been confiscated improperly and not been given back.

                                                                               Is the claim subject to offset? ® No D Yes

| 3.17    | Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $224,000.00

            Pastor Keith Elijah Thompson                                       D Contingent
            2934 Pearsall Avenue                                                   Unliquidated
            Bronx, NY 10469                                                    El Disputed
            Date(s) debt was incurred 2014 until Petition date                 Basis for the claim: Since 2014 until Petition Month July 2019. Salary:
            July 2019                                                          1000/week. Housing allowance $2200/month. Actual salary paid:
            Last 4 digits of account number 1980                               400/week. Total Balance owed: $171.600 (Salary). Housing dues
                                                                               owed to pastor: $52,800 (2016-17) (2020, 5 mnths $11k)

                                                                               Is the claim subject to offset? ® No El Yes


  Part 3:      List Others to Be Notified About Unsecured Claims


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
    assignees of claims listed above, and attorneys for unsecured creditors.

    If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

            Name and mailing address                                                                    On which line in Parti or Part 2 is the         Last 4 digits of
                                                                                                        related creditor (if any) listed?               account number, if
                                                                                                                                                        any




  Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

 5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
  5a. Total claims from Part 1                                                                              5a.        $                             0.00
  5b. Total claims from Part 2                                                                              Sb.    +   $                     3,659,550.00




 Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 5

                                                                                                                                                              Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com
        19-12447-smb
        19-12447-smb                    Doc
                                        Doc 161
                                            154
                                            154              Filed
                                                             Filed 12/04/20
                                                                   12/01/20
                                                                   12/01/20   Entered
                                                                              Entered 12/04/20
                                                                                      12/01/20
                                                                                      12/01/20 17:33:59
                                                                                               17:34:54
                                                                                               17:34:54                      Main
                                                                                                                             Main Document
                                                                                                                                  Document
                                                                        Pg
                                                                        Pg 19
                                                                            12
                                                                            12 of
                                                                               of 19
                                                                                  12
                                                                                  12
              BRONX MIRACLE GOSPEL TABERNACLE WORD OF
              FAITH MINISTRIES, INC. aka Bronx Miracle Gosepl
Debtor       Tabernacle, In                                                                       Case number (if known)   1 9-1 2447
             Name




5c. Total of Parts 1 and 2
    Lines 5a + 5b = 5c.                                                                              5c.     S                3,659,550.00




Official Form 206 E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 5 of 5

Software Copyright (c) 1 996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                           \                     V




                                                               C,                  (J
